Case 4:21-mj-00984 Document 1 Filed on 05/01/21 in TXSD Page 1 of 6

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

United States Courts Southern
for the 4.
District of Texas
Southern District of Texas FILED
United States of America ) May 1, 2021
v. )
Nathan Ochsner, Clerk of Court
MARINA GARCIA-DIAZ, ) Case No.
HENRY LINCONA-LARIOS, ) 4:21mj0984
KEVIN LINCONA-LOPEZ, MARCO BACA-PEREZ, )
and MARCELO GARCIA-PALACIOS )
ee )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of —__ April 30, 2021 in the county of Harris in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
8 U.S.C. § 1324(a)(1)(A)(iii) and The Defendants knowing or in reckless disregard of the fact that an alien has
8 U.S.C. § 1324(a)1)(B)(i) come to, entered, or remained in the United States in violation of law,

concealed, harbored or shielded from detection, such alien in any place,
including any building or any means of transportation, for the purpose of
commercial advantage or private financial gain.

This criminal complaint is based on these facts:

Please see attached Affidavit.

@ Continued on the attached sheet.

LL. dv
J fle V Complainant's signature

Suyapa Martin -DHS/ICE/HSI, Special Agent
Printed name and title

Sworn to before me telephonically.

Date: 05/01/2021 Unristi~ABrya—

Judge’s signature U

City and state: Houston, Texas Christina Bryan, US Magistrate Judge
Printed name and title
Case 4:21-mj-00984 Document 1 Filed on 05/01/21 in TXSD Page 2 of 6 eR

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

Attachment “A”

I, Suyapa Martin, being first duly sworn, depose and state the following:

| am currently employed as a Special Agent (SA) with the Department of Homeland Security
(DHS), Homeland Security Investigations (HSI), Immigration and Customs Enforcement (ICE) in
Houston, Texas (TX). | have been an SA for HSI since December 2008 and currently assigned to
the HSI Houston Human Smuggling/Trafficking group. | am empowered by DHS as an SA to
execute arrests, searches, and seizures for violations of Titles 8, 18, 19, 21, and 31 of the United

States Code and related offenses.

1. On April 30, 2021, the Houston Police Department (HPD) received a 911 call regarding a
possible kidnapping case. HPD responded to 3003 Ella Boulevard to meet with the
caller, Francis Martinez. Martinez reported she paid $11,000 in February to human
smugglers to smuggle her brother, Santos Vaquedano, from Honduras to the United

States.

Martinez told HPD that on April 29, 2021, Martinez was instructed to drive to Houston
from Dallas and pay an additional $6,300.00 for Vaquedano to be released. Martinez
was instructed by a male and female from cellular number 346-389-5571 to meet with

the smugglers at a Walgreens in Houston, Texas.

Martinez immediately left Dallas and while in route, she received a call from a female
utilizing phone number 832-820-1334 who put Vaquedano on the phone to briefly
speak to Martinez. Martinez provided HPD with a recording of the conversation and
Vaquedano repeatedly asked Martinez “Please help me.” Again, while still in route,
Martinez received a phone call from a male via cell phone number 346-389-5571
demanding the money. The male told Martinez if she didn’t pay the money, they would
kill her brother. Martinez was afraid for Vaquedano’s life and decided to report the

incident to HPD.

Subsequently, HPD obtained an Emergency Geolocate order to “ping” the two cell
phone numbers (346-389-5571 and 832-820-1334) provided by Martinez. The cellphone
“ping” location was determined to be at address 12210 Chessington Drive, Houston,

Texas.
Case 4:21-mj-00984 Document 1 Filed on 05/01/21 in TXSD Page 3 of 6

10.

Furthermore, HPD conducted surveillance at 12210 Chessington while a Search Warrant
was obtained for the property. At approximately 10:00 a.m., a grey Toyota Corolla
bearing Texas license plates MBX 2421 departed the residence occupied by two males.
The two males were later identified as Henry Lincona-LARIOS (passenger) and Kevin
Lincona-LOPEZ (driver). HPD conducted a traffic stop after observing multiple moving
traffic violations which included failure to signal a lane change and failure to signal a left
turn. LARIOS and LOPEZ were detained by HPD. HPD Officer W. Preston recovered two
cell phones, a passport, two identification cards, and a wallet containing a large sum of
US currency from LARIOS. HPD also recovered two cell phones, two identification cards,
and a wallet from LOPEZ.

Simultaneously, HPD Swat Division executed a Search Warrant at the 12210 Chessington
residence and discovered approximately 97 undocumented noncitizens (UNC) in the
residence. All male UNCs were in their undergarments.

HSI Houston was notified and responded to the 12210 Chessington residence. Health
and Human Services conducted Covid testing on the UNCs. HSI utilized a contract
transport company to transport the UNCs to the Montgomery Processing Center in
Conroe, Texas for interviews and processing.

HSI SAs photographed the 12210 Chessington residence. There were 4 bedrooms
upstairs. Agents discovered US currency and several ledgers containing names of UNCs
and human smuggling payment records. These ledgers were discovered in the front
room to the right of the stairs. There were 2 rooms on the left side of the stairway
where the UNCs were discovered. The rooms had a deadbolt on the door facing
outside, preventing escape from the inside of the room. Agents observed a
maroon/dark red Ford Expedition bearing Texas license plates NSZ 0114 parked in the
garage.

Material witness Wendy Carolina Fortin-Javier, a citizen of Honduras, illegally entered
the United States on April 22, 2021 via McAllen, Texas and arrived on April 28, 2021 at
the residence in Houston. Her intended destination in the United Stated was Seattle,
Washington. Fortin identified LOPEZ, LARIOS, Marco BACA-Perez, and Marina GARCIA-
Diaz as smugglers. Fortin identified Jesus Hernandez-Marin as a helper at the 12210
Chessington residence. Fortin made positive identifications of each from six-photo

lineups.

Fortin stated LOPEZ was the driver of the Ford Expedition when she was picked up and
brought to the residence. LOPEZ told the UNCs not to make any noise once inside the
residence and stated if the UNCs did not live, it was because the family did not pay.
LARIOS was the driver of a grey vehicle that was also picking up UNCs with the Ford
Case 4:21-mj-00984 Document 1 Filed on 05/01/21 in TXSD Page 4 of 6

Ai.

22.

13.

14.

15.

16.

17.

Expedition and seemed to be the leader of the organization. LARIOS told the UNCs if
the money was not paid, they would be put in “4 pieces of wood”. Fortin understood
that phrase to mean placed in a coffin six feet under.

Fortin claimed BACA told the UNCs he was a foot guide and arrived at the residence on
April 29, 2021. Fortin stated Hernandez was the helper of the organization. Hernandez
fed the UNCs and would also move the UNCs to take showers.

Fortin stated GARCIA seemed to be LARIOS’ girlfriend. GARCIA was the individual who
wrote down the UNCs name and number in the ledgers. GARCIA was the individual
calling the family to make arrangements for payments and delivery of the UNCs.

HS! Houston HSTG SA Suyapa Martin and SA Raul Silva determined Jesus Hernandez-
Marin, previously identified by Fortin, to be a material witness after conducting an
interview. Hernandez, a citizen of Mexico, illegally entered the United States via
McAllen, Texas. Hernandez stated he was taken to a stash house in McAllen and
remained there for approximately 20 days. Hernandez had paid $5,000 to be smuggled
to McAllen and had no money left to pay to continue his trip and asked a smuggler for a
job. Hernandez stated he was told to wait for “EL CHAPARRO” whom he later identified
as Marcelo Garcia-PALACIOS. Hernandez stated he worked with PALACIOS to guide a
group of UNCs through the brush. Hernandez was then taken to the stash house in
Houston and helped to feed the UNCs.

Hernandez identified LARIOS as “Fresa”. LARIOS was the driver of the SUV that picked
up Hernandez and took him to the 12210 Chessington residence. Hernandez was
instructed to take off all of his clothes except his undergarments, but PALACIOS told
LARIOS that Hernandez was working with PALACIOS.

Hernandez identified GARCIA as the wife/girlfriend of LARIOS. GARCIA would call the
family members of the UNCs to make arrangements of payments and delivery.
Hernandez stated GARCIA and LARIOS slept in the upstairs front room right of the
stairway. This is the room HSI agents discovered envelopes with money and “pollo
ledgers.”

Hernandez identified LOPEZ as “Pantera”. Hernandez claimed LOPEZ would pick up and
deliver the UNCs. LOPEZ would also handle receiving the money. Hernandez believed
LOPEZ was LARIOS’ right hand man.

Hernandez identified BACA as an individual that arrived with a smuggled load of UNCs
but was not sure any other role BACA played in the organization. BACA also arrived
with his girlfriend, later identified as Guadalupe Hernandez-Garcia. Hernandez made
Case 4:21-mj-00984 Document 1 Filed on 05/01/21 in TXSD Page 5 of 6

18.

19.

20.

21.

22.

positive identifications of PALACIOS, LARIOS, GARCIA, LOPEZ, and BACA from six-photo
lineups.

Material witness Luis Serrano-Orellana, a citizen of El Salvador, illegally entered the
United States via McAllen, Texas on or about April 19, 2021. Serrano identified LARIOS
at the possible leader of the organization. Serrano observed LARIOS push a UNC.
LARIOS hit the UNCs if the UNCs were not quiet. Serrano stated Hernandez gave food
to the UNCs.

Serrano stated LOPEZ instructed the UNCs to remain quiet and threatened the UNCs.
Serrano once observed a firearm on the left side of LOPEZ’s waistband. According to
Serrano, LOPEZ instructed the UNC males to remove their clothes off and to give him
their phones.

Serrano stated PALACIOS also gave the UNCs food. PALACIOS instructed the UNCs to
remain quiet or they would add an additional charge to the payment fee. Serrano
claimed PALACIOS ran upstairs in his undergarments when HPD was outside the
residence. Serrano made positive identifications of LARIOS, LOPEZ, and PALACIOS from
six-photo lineups.

Material witness Randin Escobar Maradiaga, a citizen of Honduras, entered the United
States via McAllen, Texas. Escobar identified LOPEZ as the passenger of the Ford
Expedition that picked Escobar up and brought him to the stash house in Houston.
Escobar identified Hernandez as the individual who fed the UNCs.

Escobar identified LARIOS as the driver of the Ford Expedition that picked him up and
drove him to the stash house in Houston. Once in the residence, LARIOS told Escobar
and other UNCs to take their clothes off. Escobar said PALACIOS also provided food to
the UNCs and did not remain in the locked room with other UNCs. Escobar made
positive identifications of LOPEZ, LARIOS, and PALACIOS from six-photo lineups.
Case 4:21-mj-00984 Document 1 Filed on 05/01/21 in TXSD Page 6 of 6

23. Based upon the evidence gathered from this investigation, | believe there is probable
cause to believe that MARINA GARCIA-DIAZ, HENRY LINCONA-LARIOS, KEVIN LINCONA
LOPEZ, MARCO BACA-PEREZ, and MARCELO GARCIA-PALCIOS knowing or in reckless
disregard of the fact that an alien has come to, entered or remained in the United
States, in violation of law, concealed, harbored, or shielded from detection, such aliens
in any place, including any building or any means of transportation, for purpose of
commercial advantage or private financial gain, in violation of Title 8 U.S.C. Section
1324(a)(1)(A)(iii) and (a)(1)(B)(i).

Lo a} tA:
{i Spetial Agent Suyapa Martin
omeland Security Investigations

Houston, Texas

Sworn and subscribed telephonically on May 1, 2021, and | hereby find probable cause.

 

Christina Bryan
U.S. Magistrate Judge
